DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/30/2021.  Claims 1 -20 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Drawings

The drawings were received on 4/30/2021.  These drawings are not acceptable because the drawings are in error.  Reference character 227 is not found in the disclosure.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a second terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output for transmitting a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the second terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series,” renders the claim unclear because the second thermistor has not been claimed to have a “first terminal.”  Thus the recitation of a “second terminal” is problematic. 
For examination purposes, the limitation has been interpreted as - - where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output for transmitting a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series - - for clarity.
Regarding Claim 9, the recitation of “...a first thermistor positioned to sense a saturated suction temperature of the refrigerant flowing in a first portion of the evaporator coil, the first thermistor comprising a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a second terminal of a second thermistor; 
the second thermistor positioned to sense a superheated vapor temperature of the refrigerant flowing in a second portion of the evaporator coil, the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and 
a signal output for transmitting a superheat signal from the superheat sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the second terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series,” renders the claim unclear because the second thermistor has not been claimed to have a “first terminal.”  Thus the recitation of a “second terminal” is problematic. 
For examination purposes, the limitation has been interpreted as - - a first thermistor positioned to sense a saturated suction temperature of the refrigerant flowing in a first portion of the evaporator coil, the first thermistor comprising a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor; 
the second thermistor positioned to sense a superheated vapor temperature of the refrigerant flowing in a second portion of the evaporator coil, the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and 
a signal output for transmitting a superheat signal from the superheat sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and  the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series - - for clarity.
Regarding Claim 17, the recitation of “...the second condenser thermistor coupled electronically in series with the first condenser thermistor, wherein the first condenser thermistor and second condenser thermistor are coupled in series via electronic connection of a first terminal of the first condenser thermistor to a second terminal of the second condenser thermistor; and 
a condenser signal output for transmitting a subcool signal from the subcool sensor, wherein the condenser signal output is coupled electronically to the first terminal of the first condenser thermistor and the second terminal of the second condenser thermistor between the first condenser thermistor and the second condenser thermistor coupled electronically in series; and 
a second evaporator thermistor positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil, the first evaporator thermistor coupled electronically in series with the second evaporator thermistor, wherein the first evaporator thermistor and the second evaporator thermistor are coupled in series via electronic connection of a first terminal of the first evaporator thermistor to a second terminal of the second evaporator thermistor; and 
a second an evaporator signal output for transmitting a superheat signal from the superheat sensor, wherein the second evaporator signal output is coupled electronically to the first terminal of the first evaporator thermistor and the second terminal of the second evaporator thermistor between the first evaporator thermistor and the second evaporator thermistor coupled electronically in series,” renders the claim unclear because the second thermistor has not been claimed to have a “first terminal.”  Thus the recitation of a “second terminal” is problematic. Please amend for clarity.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1- 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756) in view of Duan et al. (US2015/0261233).

Regarding Claim 1, Dobmeier teaches a refrigeration system [0001] comprising: a condenser coil [at least the coil of condenser 30; 0014] comprising: 
a inlet [at least the inlet of condenser 30 where refrigerant flows from compressor 22 to the condenser] for flow of refrigerant into the condenser coil [0014], a condenser outlet [at least outlet of condenser 30 leading to valve 34] for flow of the refrigerant out of the condenser coil [0014], and a subcool sensor [52], wherein the subcool sensor comprises: 
a first thermistor positioned to sense a first temperature of the refrigerant flowing in a first portion of the condenser coil [0016]; 
a second thermistor positioned to sense a second temperature of the refrigerant flowing in a second portion of the condenser coil [01016]; 
a controller [50] comprising an input/output interface [60] configured to receive a subcool signal from the subcool sensor and determine a subcool temperature difference between the first temperature and the second temperature based on the subcool signal [0016; 0024].  
Dobmeier does not teach where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to 
However, Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dobmeier to  have where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output for transmitting a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of .


    PNG
    media_image1.png
    742
    791
    media_image1.png
    Greyscale

Drawing I

Regarding Claim 2, Dobmeier, as modified, teaches the invention above Dobmeier teaches wherein the controller [As modified above] is further configured to determine, based on one or both of the subcool signal and the determined temperature difference, a charge state of a heating, ventilation and air conditioning (HVAC) system associated with the condenser coil [0016-0019; where a charge condition is determined on a subcool signal].
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Regarding Claim 3, Dobmeier, as modified, teaches the invention of Claim 1 above and Dobmeier teaches wherein the first portion of the condenser coil contains the refrigerant at a saturation temperature of the refrigerant [0017; where at least the middle portion contains saturated refrigerant].

Regarding Claim 4, Dobmeier, as modified, teaches the invention of Claim 1 above and Dobmeier teaches where the second portion of the condenser coil contains the refrigerant in a subcooled liquid state [0017; where the second portion below the middle portion contains subcooled liquid refrigerant].

Regarding Claim 5, Dobmeier, as modified, teaches the invention of Claim 1 above and Dobmeier teaches where the second portion of the condenser coil is within a predefined distance from the outlet of the condenser coil [0014; fig 1; by inspection where one skilled in the art would conclude that the condenser was made to designer specifications].

Regarding Claim 6, Dobmeier, as modified, teaches the invention of Claim 1 above and Dobmeier teaches where the controller [As modified above] is further configured to detect, based on one or both of the subcool signal and the determined temperature difference, whether a loss of charge has occurred in an HVAC system associated with the condenser coil; and transmit an alert signal for the detected loss of charge [0024].
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Regarding Claim 8, Dobmeier, as modified, teaches the invention of Claim 1 above and Dobmeier teaches wherein the controller is configured to determine the temperature difference based on the subcool signal [As modified above, see the rejection of Claim 1 above for detailed discussion].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756) and Duan et al. (US2015/0261233) as applied to claim 1 above, and further in view of Martin et al. (US2006/0112702).

Regarding Claim 7, Dobmeier, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the controller is further configured to determine, based on one or both of the subcool signal and the determined temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the condenser.
However, Martin teaches an air conditioning system [0002] having a controller [14] that based on one or both of a subcool signal and a determined temperature 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Toyoshima to have  where the controller is further configured to determine, based on one or both of the subcool signal and the determined temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the condenser in view of the teachings of Martin in order to minimize power consumption.
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Claims 9, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobov (SU541076A1) in view of Duan et al. (US2015/0261233).

Regarding Claim 9, Lobov teaches a refrigeration unit [0002] having an evaporator coil [1; 0007] comprising: 
an inlet for flow of refrigerant into the evaporator coil, an outlet for flow of refrigerant out of the evaporator coil [Drawing II], and a superheat sensor [the assembly of proves 5, 6], wherein the superheat sensor comprises: 
a first thermistor [6] positioned to sense a saturated suction temperature of the refrigerant flowing in a first portion of the evaporator coil [0008], the second thermistor [5] positioned to sense a superheated vapor temperature of the refrigerant flowing in a second portion of the evaporator coil, [0008]; and a controller [7] comprising an 
Lobov does not teach where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor; 
the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and 
a signal output for transmitting a superheat signal from the superheat sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and  the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series.
However, Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
.


    PNG
    media_image2.png
    566
    793
    media_image2.png
    Greyscale

Drawing II


Regarding Claim 11, Lobov, as modified, teaches the invention of Claim 9 above and Lobov teaches where the first portion of the evaporator coil contains the refrigerant in a saturated liquid or saturated vapor state [0003; 0004; 0008].

Regarding Claim 12, Lobov, as modified, teaches the invention of Claim 9 above and Lobov teaches where the second portion of the evaporator coil contains the refrigerant at a saturation temperature of the refrigerant [0003; 0004; 0008].

Regarding Claim 13, Lobov, as modified, teaches the invention of Claim 9 above and Lobov teaches where the second portion of the condenser coil is within a predefined distance from the outlet of the evaporator coil [0003; 0004; 0008].

Regarding Claim 16, Lobov, as modified, teaches the invention of Claim 9 above and Lobov teaches where is configured to determine the temperature difference based on the superheat signal [As modified above, see the rejection of at least claim 9 for detailed discussion].

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobov (SU541076A1) and Duan et al. (US2015/0261233) as applied to claim 9 above, and further in view of Lord (US4527399).

Regarding Claims 10 and 14, Lobov, as modified, teaches the invention above but does not explicitly teach detecting, based on one or both of the superheat signal and the determined temperature difference, whether a loss of charge has occurred in one or both of the condenser coil and the evaporator coil; and transmit an alert signal to the controller for the detected loss of charge.
However, Lord teaches a refrigeration system [col 1, lines 5-9] having wherein a controller [21] detects, based on one or both of the superheat signal and the determined temperature difference, whether a loss of charge has occurred in one or both of the condenser coil and the evaporator coil [col 4, line 64-col 5, line 15; where a superheat signal associated with the evaporator is determined; see also col 1, line 64-col 2, line 8; where a loss of charge can cause superheat to exceed normal parameters].  Lord also teaches that this arrangement protects the compressor from detrimental operating conditions [col 2, lines 37-42].

For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobov (SU541076A1) and Duan et al. (US2015/0261233) as applied to claims 9  above, and further in view of Martin et al. (US2006/0112702).

Regarding Claim 15, Lobov, as modified, teaches the invention of Claim 9 above but does not explicitly teach where the controller is further configured to determine, based on one or both of the superheat signal and the determined temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the evaporator coil.
However, Martin teaches an air conditioning system [0002] having a controller [14] that based on one or both of a superheat signal and a determined temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the evaporator coil [0027; 0031; 0053].  Martin also teaches that this arrangement or control minimizes power consumption [0060].  

For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756) and Lobov (SU541076A1) in view of Duan et al. (US2015/0261233).

Regarding Claim 17, Dobmeier teaches a system [fig 1] comprising: 
a condenser coil [30] comprising: a first condenser inlet for flow of refrigerant into the condenser coil, a first condenser outlet for flow of the refrigerant out of the condenser coil, and a subcool sensor [0016; fig 1; Drawing III],
wherein the subcool sensor comprises: a first condenser thermistor positioned to sense a first condenser temperature of the refrigerant flowing in a first portion of the condenser coil [0016]; 
a second condenser thermistor positioned to sense a second condenser temperature of the refrigerant flowing in a second portion of the condenser coil [0016];
an evaporator coil  [38] comprising an evaporator inlet for flow of the refrigerant into the evaporator coil, an evaporator outlet for flow of the refrigerant out of the evaporator coil [0015; fig 1; Drawing III];

Dobmeier does not teach where the second condenser thermistor is coupled electronically in series with the first condenser thermistor, wherein the first condenser thermistor and second condenser thermistor are coupled in series via electronic connection of a first terminal of the first condenser thermistor to a first terminal of the second condenser thermistor; and 
a condenser signal output for transmitting a subcool signal from the subcool sensor, wherein the condenser signal output is coupled electronically to the first terminal of the first condenser thermistor and the first terminal of the second condenser thermistor between the first condenser thermistor and the second condenser thermistor coupled electronically in series; and 
the evaporator coil comprising a superheat sensor, wherein the superheat sensor comprises a first evaporator thermistor positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil; 
a second evaporator thermistor positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil;
the first evaporator thermistor coupled electronically in series with the second evaporator thermistor, wherein the first evaporator thermistor and the second evaporator thermistor are coupled in series via electronic connection of a first terminal of the first evaporator thermistor to a first terminal of the second evaporator thermistor; and 
an evaporator signal output for transmitting a superheat signal from the superheat sensor, wherein the evaporator signal output is coupled electronically to first terminal of the first evaporator thermistor and the first terminal of the second evaporator 
where the controller comprising an input/output interface configured to receive the superheat signal from the superheat sensor, wherein the controller is configured to: determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal.
However, Lobov teaches a refrigeration unit [0002] having an evaporator coil [1; 0007] comprising a superheat sensor [the assembly of proves 5, 6], wherein the superheat sensor comprises: 
a first evaporator thermistor [6] positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil [0008], a second thermistor [5] positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil, [0008]; and
a controller [7] comprising an input/output interface [Drawing II] configured to receive the superheat signal from the superheat sensor [0008; 0009], wherein the controller is configured to determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal [0008; 0009]. Lobov also teaches that this arrangement determines a controlling superheat value and thereby improves the reliability and economy of the system [implicit at 0008; 0009].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dobmeier to have the evaporator coil comprising a superheat sensor, wherein the superheat sensor comprises a first evaporator thermistor positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil; 

where the controller comprising an input/output interface configured to receive the superheat signal from the superheat sensor, wherein the controller is configured to: determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal in view of the teachings of Lobov in order to determine a controlling superheat value and thereby improve the reliability and economy of the system.
Lastly, Duan teaches a temperature sensing module [fig. 3] having a second condenser/evaporator thermistor [22] coupled electronically in series with a first condenser/evaporator thermistor [21; fig 3], wherein the first condenser/evaporator thermistor [22] and second condenser/evaporator thermistor [21] are coupled in series via electronic connection of a first terminal of the first condenser/evaporator thermistor to a second terminal of the second condenser/evaporator thermistor [0036; fig. 3; Drawing I]; and a first condenser/evaporator signal output [Drawing I] for transmitting a subcool/superheat signal from the subcool/superheat sensor, wherein the first condenser/evaporator signal output is coupled electronically to the first terminal of the first condenser/evaporator thermistor and the first terminal of the second condenser/evaporator thermistor between the first condenser/evaporator thermistor and the second condenser/evaporator thermistor coupled electronically in series [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify 
a condenser signal output for transmitting a subcool signal from the subcool sensor, wherein the condenser signal output is coupled electronically to the first terminal of the first condenser thermistor and the first terminal of the second condenser thermistor between the first condenser thermistor and the second condenser thermistor coupled electronically in series; and 
the first evaporator thermistor coupled electronically in series with the second evaporator thermistor, wherein the first evaporator thermistor and the second evaporator thermistor are coupled in series via electronic connection of a first terminal of the first evaporator thermistor to a first terminal of the second evaporator thermistor; and 
an evaporator signal output for transmitting a superheat signal from the superheat sensor, wherein the evaporator signal output is coupled electronically to first terminal of the first evaporator thermistor and the first terminal of the second evaporator thermistor between the first evaporator thermistor and the second evaporator thermistor coupled electronically in series;  in view of the teachings of Duan in order to provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allow a temperature difference to be ascertained.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756), Lobov (SU541076A1) and Duan et al. (US2015/0261233)  as applied to claim 17 above, and further in view of Lord (US4527399).

Regarding Claim 18, Dobmeier, as modified, teaches the invention of claim 17 above but does not explicitly teach wherein the controller is further configured to determine, based on one or both of the superheat signal and the determined superheat temperature difference, a charge state of a heating, ventilation and air conditioning (HVAC) system associated with the condenser coil and the evaporator coil.
However, Lord teaches a refrigeration system [col 1, lines 5-9] having wherein a controller [21] detects, based on one or both of the superheat signal and the determined superheat temperature difference, a charge state of a heating, ventilation and air conditioning (HVAC) system associated with the condenser coil and the evaporator coil [col 4, line 64-col 5, line 15; where a superheat signal associated with the evaporator is determined; see also col 1, line 64-col 2, line 8; where a loss of charge can cause superheat to exceed normal parameters].  Lord also teaches that this arrangement protects the compressor from detrimental operating conditions [col 2, lines 37-42].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lobov to have wherein the controller is further configured to determine, based on one or both of the superheat signal and the determined superheat temperature difference, a charge state of a heating, ventilation and air conditioning (HVAC) system associated with the condenser coil and the evaporator coil in view of the teachings of Lord in order to protect the compressor from detrimental operating conditions.
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Regarding Claim 19, Dobmeier, as modified, teaches the invention of claim 17 above and  Lord teaches a refrigeration system [col 1, lines 5-9] having wherein a controller [21] detects, based on one or both of the superheat signal and the determined 
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756), Lobov (SU541076A1) and Duan et al. (US2015/0261233) as applied to claims 17  above, and further in view of Martin et al. (US2006/0112702).

Regarding Claim 20, Dobmeier, as modified, teaches the invention of Claim 17 above but does not teach wherein the controller is further configured to determine, based on one or both of the determined subcool temperature difference the determined superheat temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the condenser coil and the evaporator coil.
However, Martin teaches an air conditioning system [0002] having a controller [14] that based on one or both of a subcool temperature difference and a determined superheat temperature difference, a predefined speed for one or more of a variable speed compressor, a variable speed blower, and a variable speed outdoor fan of an HVAC system associated with the evaporator coil [0027; 0031; 0053].  Martin also teaches that this arrangement or control minimizes power consumption [0060].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dobmeier to have wherein the controller is further configured to determine, based on one or both of 
For clarity, some of the claim limitations have been interpreted as being claimed in the alternative.

Response to Arguments

On pages 12-16 of the remarks, Applicant argues with respect to Claims 1, 9 and 17 that Dobmeier et al. (US2005/0204756, hereinafter “Dobmeier”) does not disclose “...a first thermistor positioned to sense a saturated liquid temperature of the refrigerant flowing in a first portion of the condenser coil, the first thermistor comprising a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a second terminal of a second thermistor; the second thermistor positioned to sense a liquid temperature of the refrigerant flowing in a second portion of the condenser coil, the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output for transmitting a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the second terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series."  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763